Citation Nr: 0729525	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  00-18 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a fifth 
metatarsal fracture, claimed as secondary to service-
connected otitis media of the left ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Layton, Law Clerk
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in November 2004 and October 2005.

In August 2001, the veteran presented personal testimony 
during a hearing before an officer at the RO.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's fifth 
metatarsal fracture was not manifest during service and did 
not develop as a result of a service-connected disability.


CONCLUSION OF LAW

A fifth metatarsal fracture was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in December 2004 and October 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

In a December 2004 letter the RO requested the veteran supply 
information concerning the names, addresses and treatment 
dates for any foot injuries sustained.  An October 2005 
letter requested the veteran provide information regarding 
any employment physical examinations and evidence showing a 
connection between his otitis media of the left ear and his 
fifth metatarsal fracture.  In an August 2006 letter the 
veteran was asked to provide information regarding any 
worker's compensation claims or employer reports concerning 
his foot accident.  The veteran did not provide the requested 
information.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Factual Background

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of a fracture of the right 
fifth metatarsal.  A September 1971 treatment noted bilateral 
perforations to the veteran's tympanic membranes following 
acoustic trauma from a Claymore that discharged within close 
proximity of the veteran.  By October 1971, his right ear had 
healed, but the left ear perforation remained.  He developed 
a fungal infection and was evacuated out of Vietnam in 
November 1971.  After receiving an exploratory tympanotomy, 
an examiner noted a small air bone gap in his right ear.  In 
the February 1972 medical examination on discharge from the 
service, the examiner noted prior surgery and stated that the 
disorder was improving.

On VA examination in February 1973, the examiner noted normal 
bilateral ear canals.  Both ear drums displayed scarring, but 
neither drum had a present perforation.  There was no 
discharge from the ears.

A rating action in March 1973 awarded service connection for 
right ear conductive hearing loss and for bilateral tympanic 
membrane perforations.

In a January 1998 statement the veteran reported constant 
ringing in the ears.  He also reported hearing loss and 
dizziness.  At an April 1998 VA examination he claimed an 
increased hearing loss, but he reported no vertigo.

In June 1998, the veteran complained of left ear pain, 
swelling, and drainage for two days.  A private medical 
doctor provided a diagnosis of otitis media, suppurative, 
left ear.

A July 1998 emergency room report from a private hospital 
noted evidence of a fracture of the right fifth metatarsal.  
It was noted the veteran reported that he had twisted his 
foot while working.  He denied any previous trauma.  There 
was no apparent report of the injury having been incurred as 
a result of dizziness or imbalance.  The medical imaging 
consultation completed the same day stated that there was a 
spiral fracture of the shaft of the fifth metatarsal.

In a March 1999 statement the veteran claimed that severe 
dizziness and imbalance due to an ear infection in June 1998 
caused him to fall and break his foot.  On VA examination in 
July 1999, he reported bilateral hearing loss and constant 
tinnitus.  He denied experiencing vertigo at that time, but 
complained of periodic imbalance.

At his August 2001 personal hearing, the veteran reported he 
experienced occasional dizzy spells.  He stated that he had 
injured his foot while loading a car on a flatbed truck and 
fell catching his foot under the lip of the wrecker.  

On VA examination in March 2006, the veteran stated that his 
foot fracture occurred at Fort Drum, New York, in 1974.  He 
stated that a steel container similar to a garbage can landed 
on his foot and fractured his right fifth metatarsal.  He 
stated he went to a doctor who diagnosed the fracture, but he 
received no treatment.  The veteran denied any previous 
treatment by other doctors.  X-rays revealed an old fracture 
line in a spiral through the metatarsal shaft.  The diagnosis 
was residuals of an old fracture to the right fifth 
metatarsal with pain.

In September 2006, the veteran underwent VA examination in 
connection with his reported recurrent positional dizziness.  
The examiner noted first-degree nystagmus which indicated 
that the veteran's chronic otitis media interfered with his 
balance.  The diagnosis was otitis media with clinical 
evidence of labyrinthitis interfering with his vestibular 
system.  A March 2007 VA medical report by the same examiner 
noted review of the claims file, the previous examination, 
and the previous report.  After his review of the history, 
the examiner stated that there was no relation between the 
fracture of the metatarsal and the otitis media and that it 
was not likely that the veteran's otitis media would have any 
relation or aggravate or cause the fracture of the fifth 
metatarsal bone.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's fifth metatarsal fracture was not manifest during 
service and did not develop as a result of a service- 
connected disability.  There is no documented evidence of an 
injury to the foot during active service and no medical 
evidence of fracture for many years after service.  The March 
2007 VA examiner's opinion is persuasive that the veteran's 
foot disorder was not likely related to his service-connected 
ear disorder.  

The Board also finds the veteran's statements as to his 
having sustained a foot injury due to dizziness because of 
his service-connected ear disorder are considered to be of 
little probative weight.  It is significant to note that 
there were no reports of dizziness at the time of his 
July 1998 emergency room treatment and that he has provide 
inconsistent reports as to the circumstances of his foot 
injury over the years.  

While the veteran may sincerely believe that his fifth 
metatarsal fracture occurred in service or as a result of a 
service-connected disability, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492. Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.




ORDER

Entitlement to service connection for residuals of a fifth 
metatarsal fracture, claimed as secondary to service-
connected otitis media of the left ear is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


